In the
 United States Court of Appeals
               For the Seventh Circuit
                        ____________

No. 03-2211
CAROL HOTTENROTH,
                                          Plaintiff-Appellant,
                              v.

VILLAGE OF SLINGER,
                                         Defendant-Appellee.

                        ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
 Nos. 01-CV-1048 and 02-CV-207—Rudolph T. Randa, Chief Judge.
                        ____________
   ARGUED DECEMBER 12, 2003—DECIDED OCTOBER 28, 2004
                        ____________



  Before COFFEY, RIPPLE, and KANNE, Circuit Judges.
  COFFEY, Circuit Judge. Carol Hottenroth sued her em-
ployer, the Village of Slinger, Wisconsin (“Slinger”), asserting
various claims of discrimination in violation of Title VII of
the Civil Rights Act of 1964. The district court, Judge
Rudolph T. Randa presiding, consolidated two separate ac-
tions filed in federal court by Hottenroth alleging discrimi-
nation in her employment and retaliation, in violation of 42
U.S.C. § 2000e et seq., as well as state law breach of con-
tract. Slinger moved for summary judgment for failure to
state a claim and Hottenroth filed a cross-motion for partial
summary judgment on her retaliation and breach of con-
tract claims. The district court, in a written opinion, granted
2                                                     No. 03-2211

Slinger’s motion for summary judgment, denied Hottenroth’s
cross-motion for summary judgment on her retaliation
claim and dismissed Hottenroth’s Title VII claims in both
actions, while declining to exercise pendent jurisdiction over
her state law claims. Affirmed.


                      I. BACKGROUND
  In November of 1995, Hottenroth applied for a position as
an apprentice journeyman-lineman1 for the Village of
Slinger, was hired and entered into an apprentice indenture
agreement2 which required that she complete a total of
7,720 hours of work experience under the supervision of a
certified journeyman-linemen and 640 hours of related off-the-
job training3 by November 13, 2000. In return, Hottenroth
was compensated and her tuition expenses were paid by
Slinger. In addition, Slinger also agreed to provide Hottenroth
with “such instruction and experience that will enable the
apprentice to qualify as a line repairer at the completion of
[the] apprenticeship.” Hottenroth failed to complete her
training and, thus, never received her journeyman-lineman
certification. She was discharged by Slinger on May 29,
2001 for the reasons set forth herein.
  Between 1995 and 1997, Hottenroth worked as an ap-
prentice for Slinger as an employee of the Village assigned
to the electric utility department. During that time period,


1
  Among other things, journeyman-linemen erect and maintain
electrical equipment, power and communication lines.
2
  An indenture agreement is defined as “[e]very contract or
agreement entered into by an apprentice,” Wis. Stat. § 106.01(2),
whereby that person agrees to “receive from or through the em-
ployer, in consideration for his/her services, in whole or in part,
instruction in any trade, craft or business.” Wis. Stat. § 160.01(1).
3
 Meaning classwork and other off-the-job training which
Hottenroth received at the Chippewa Valley Technical College.
No. 03-2211                                                     3

the staff of the utility consisted of the Utility Manager, Orloff
Styve, a certified journey-man-lineman, Marvin Amsler,
and Hottenroth. Styve kept track of Hottenroth’s hours and
made sure she was given the opportunity to receive the
proper training to qualify her for a journeyman’s card under
the indenture agreement between Slinger and herself. Styve
would also meet with Hottenroth every few months to dis-
cuss her progress under the indenture agreement. The record
reflects that Hottenroth’s performance was formally evalu-
ated on three separate occasions, in January of 1995, May
of 1996 and January of 1997 and that she received marks
that reflected a rating of “Acceptable” to “Above Average” on
all three.4
  In September of 1999, Mary Jo Lange was hired by Slinger
as the new Director of Public Works, Utility Director and
Village Engineer replacing Orloff Styve. At that time, Lange
assumed Styve’s duties as supervisor of the utility crew,
which now included Amsler, who was promoted to foreman
in 1997, Denis Fitzgerald, a certified journeyman-lineman
hired in 1997, and Hottenroth.



4
  The description of the term “Acceptable” on the face of the com-
pleted Performance Evaluation Reports states: “This rating
category should be considered as a suggestion for improvement,
but does not indicate substandard performance unless indicated
by the evaluator.” The 1995 and 1996 performance evaluations in
which Hottenroth was rated acceptable were completed by Styve.
The 1997 evaluation was completed by Terrence Dempsey, who
had very little input in Hottenroth’s training and only observed
her for one month out of the past twelve. Dempsey states that he
could only classify her performance as “Acceptable” and that the
score of “Above Average” that appears on the numerical portion of
the evaluation was based solely on Hottenroth’s evaluation of
herself and her description of how well she was able to perform
her assigned tasks during a conversation Dempsey had with her
that day.
4                                                      No. 03-2211

   Lange, along with Hottenroth’s supervisor Amsler, also
shared responsibility for her progression through the appren-
ticeship program. In accordance with that responsibility,
Lange drafted a letter on November 5, 1999 to the Wisconsin
Bureau of Apprentice Standards stating Hottenroth had com-
pleted the 7,720 hours of work experience required under
the apprentice indenture agreement. However, the letter
went on to state that because other areas of the contract
had yet to be fulfilled, and her proficiency had yet to be
demonstrated on all the required tasks, Hottenroth was not
eligible to receive her journeyman’s card at that time.5
  In late 1999, Hottenroth began voicing concerns about the
work environment of the Village utility crew to Lange. On
December 2, 1999 and December 9, 1999 Hottenroth
approached Lange to complain about her foreman, Marv
Amsler. According to Lange’s handwritten notes of the meet-
ings, Hottenroth alleged that Amsler did not explain job
assignments as clearly as she would like, that she had
trouble understanding him and that when she failed to per-
form up to Amsler’s standards he would get upset. Lange’s
notes also suggest Hottenroth was uncomfortable with some
of Amsler’s language, i.e., she did not like it when he told
her to get her “ass” back here.


5
   The process prescribed in the apprenticeship contract for
becoming a certified journeyman-lineman is long and involved. As
stated above, 7,720 hours of work experience must be successfully
completed, along with 640 hours of classroom and laboratory
instruction. However, completing the required hour commitments
alone does not qualify one for their journeyman’s card. The record
suggests that each municipality is assigned a representative whose
responsibility it is to certify that the candidate has both completed
the necessary hours and is proficient in all the tasks required by the
contract. See Robatowski Dep. at 380. Indeed, Barbara
Robakowski from the Wisconsin Bureau of Apprenticeship tes-
tified that “in order to get a journeyman’s card, you can’t just put
in the hours and get the card . . . . You have to be well qualified
and able to do all the tasks on the contract.” Id. (emphasis added).
No. 03-2211                                                     5

  Responding to these concerns, Lange held a meeting
shortly thereafter with Amsler and advised him that a num-
ber of customers, as well as fellow employees, were com-
plaining about his “way of expression.” According to Lange’s
testimony, Amsler, in response, made Lange aware that
Hottenroth could be very obstinate at times. Amsler claimed
Hottenroth made a unilateral decision not to attend the job
planning sessions, despite his directions to do so. Neverthe-
less, Lange instructed him to make sure his employees
understand their respective job assignments and directed
that he hold regular meetings to discuss the assignments,
making sure everyone, including Hottenroth, was present.
Lange also advised Amsler that he needed to be “kinder and
gentler” to his co-workers.
  Despite Lange’s attempts to remedy the problems be-
tween Hottenroth and Amsler, the complaints continued.
On March 2, 2000, Hottenroth once again complained to
Lange about Amsler’s management style claiming Amsler
had become angry when Hottenroth could not understand
his hand signals at a job site.6
Lange followed up with Amsler, and was advised that
Hottenroth was incapable of operating a loader (which was
being used to load wood chips on a truck) in an efficient


6
  On the same date Lange expressed concern over the request for
vacation time Hottenroth had made that same morning, which did
not allow enough time for proper notice. Lange testified that
Hottenroth had given less than 24 hours notice over the telephone
of her intention to take four days of vacation in a row. Lange
stated that it was Slinger’s policy to require at least 24 hours
notice, in writing, for an employee to take vacation or personal
time and “a lot more” for extended vacation. Lange testified that
her intention was not to discipline Hottenroth, but to find out if
she was having problems with her co-workers. It appears, from
the record, that this is when Hottenroth relayed her experience
with Amsler earlier that day.
6                                                 No. 03-2211

manner on a job that needed to be done quickly and that
her demonstrated lack of proficiency was the reason he
became angry with her.
   In the Spring of 2000, Lange had reason to begin doubting
Hottenroth’s capabilities and readiness under the indenture
contract to become a certified journeyman, despite the fact
that she had completed her hour requirements in both on-
the-job and related classroom training.7 Two incidents in
particular caused Lange concern about Hottenroth’s in-
ability to troubleshoot and her lack of confidence and apti-
tude when working with live electricity. Lange testified
that, on one occasion, Hottenroth was unable to complete an
overhead electric assignment which involved working with
live electricity at the top of a pole located in the rear of the
Slinger Village Hall building. Lange stated that during that
incident Hottenroth was approximately thirty feet in the air
when she began shaking and stated that she could not
complete the assignment; and requested that she be
rescued. Lange testified that the details of the second in-
cident were very similar to the first, with Hottenroth being
unable to complete an overhead electrical task because she
appeared to be not only hesitant but also frightened.
  Pursuant to her opinion that Hottenroth needed more
training and experience to develop the necessary degree of
confidence when dealing with overhead electrical work, and
to help Hottenroth with her troubleshooting and her over-
head skills (especially when working with live electrical
lines), Lange arranged for Hottenroth to work for the City of
Cedarburg, Wisconsin on the electric utility crew. Hottenroth
subsequently worked with the Cedarburg electric crew for



7
  As mentioned above, Hottenroth completed her on-the-job hours
requirement under the indenture agreement in November of 1999.
In June of 2000, she completed her supplemental classroom
training requirement of 640 hours under the indenture agreement.
No. 03-2211                                                     7

approximately two weeks in the spring of 2000. When asked
to evaluate Hottenroth’s performance during that time, Steven
Bell, her supervisor in Cedarburg, stated that she had trouble
completing fairly simple tasks. Bell also stated that he was
present on a Cedarburg job site where Hottenroth had to be
rescued after she had climbed a pole and, after becoming
unable to move, a bucket truck with an attached lift had to
be brought on site to retrieve her. Overall, Bell compared her
abilities to that of a second-year apprentice, when in fact she
was in her fourth year of the program. Bell also testified that
if Hottenroth was his employee he would not have felt
comfortable recommending that she be certified as a jour-
neyman. However, his observations concerning Hottenroth’s
lack of ability were not immediately relayed to Lange, who
got the impression from Hottenroth alone that the two-week
assignment with Bell was a “positive” one, when in fact it
was not.
  Nonetheless, on June 23, 2000, Lange spoke with Barbara
Robakowski,8 from the Wisonsin Bureau of Apprenticeship
Standards regarding Hottenroth’s problems sufficiently com-
pleting the requirements under the indenture agreement.
Lange stated candidly that she had “reservations” as to
Hottenroth’s competency in troubleshooting and working
overhead with live electricity.
   Approximately two weeks later, on July 5, 2000, Lange
and Robatowski held a meeting with Hottenroth to discuss
her status under the apprenticeship agreement. Robatowski
and Lange both testified that, during the meeting, Hottenroth
admitted that she was indeed uncomfortable working with
live electricity at heights. At that point, because her inden-
ture period had lapsed and she was not going to receive her
journeyman’s card, Slinger had the option of firing Hottenroth.



8
  There is conflicting evidence in the record as to who telephoned
whom, however, the other material facts regarding the meeting
are not in dispute.
8                                                    No. 03-2211

However, after considering the matter further, Lange decided
to grant Hottenroth an extension of the indenture agree-
ment for a period of one year9 and also stated that she
would do her best to secure more schooling and training for
Hottenroth, trusting that she might become proficient and
ultimately gain certification.
  Following Lange’s gratuitous decision to extend the inden-
ture period, she went about attempting to find additional
training opportunities for Hottenroth, but in the end met
without success. Lange went above and beyond the call of
duty and proceeded to contact some 30 other municipalities
inquiring as to whether they would agree to take Hottenroth
on board for a period of time; and each one of them refused.
One of the people Lange contacted was Steve Bell,
Hottenroth’s prior supervisor in Cedarburg, who declined to
invite her back.10 However, Lange, in a further attempt to
assist Hottenroth in gaining the experience and necessary
skills to obtain her journeyman’s card, went so far as to
purchase an electric pole from another municipality and
have it placed in the ground at the rear of the Slinger Village
Hall in order that Hottenroth might practice working at



9
  Robatowski stated in deposition testimony that, according to the
Wisconsin Department of Workforce Development, the apprentice-
ship goes “unassigned,” or is extended, for a period of up to one
year following the expiration of the normal four-year indenture to
allow a candidate to receive additional training. Robatowski added
that the decision to issue an unassignment is one that can be
unilaterally made by an employer if they have concerns as to a
candidate’s competency.
10
  Lange testified that she even offered to pay Hottenroth’s salary
while she worked in the City of Cedarburg, but Bell still would not
take her back. Hottenroth claims Cedarburg’s decision not to
invite her back for another training period was due to her filing an
action with the Wisconsin Equal Rights Division on October 19,
2000, alleging discrimination and hostile work environment. See
infra p. 10.
No. 03-2211                                                        9

heights of 30-40 feet above the ground. In addition, Lange
contacted the Milwaukee Area Technical College to ascertain
whether there were any classes Hottenroth would be eligible
to enroll in, but was advised that Hottenroth had previously
completed one of the classes being offered and the others
she inquired about were unavailable at that time. Thus, ac-
cording to Lange’s testimony, she made a number of efforts
to assist Hottenroth by providing her with learning exper-
iences, but was unable to do so. However, in contrast, the
evidence in the record suggests that Hottenroth herself failed
to take advantage of the learning opportunities provided to
her by Slinger. During the extension of her apprenticeship
period, Hottenroth frequently failed to report to work and
was allegedly absent from work whenever a “live wire” project
was scheduled, which would have offered her a genuine
opportunity to gain confidence and improve her skills.11
  On October 19, 2000, Hottenroth filed the first of three
actions with the State of Wisconsin, Department of Workforce


11
   In a letter dated April 2, 2001, Lange wrote to the Bureau of
Apprenticeship Standards in response to an investigation which
had been initiated by the Bureau in March of 2001 against Slinger
(on behalf of Hottenroth). See Letter from Lange to Robatowski,
April 2, 2001. In the letter, Lange outlines her attempts to find
suitable training opportunities for Hottenroth and her lack of suc-
cess therein. Id. Lange goes on to describe how, in lieu of training,
Slinger “set up jobs that we believe[d] [Hottenroth] had difficulties
doing,” so that Hottenroth might gain some proficiency and obtain
the skills required for her to be granted a journeyman’s card. Id.
However, Lange states that those “opportunities were few and far
between and usually ended with Ms. Hottenroth leaving the job
site and going home sick or the crew bickering with each other.”
Id. The letter goes on to describe in more detail Hottenroth’s
frequent absenteeism and Slinger’s initial intention to cancel the
apprenticeship extension. However, after consulting an attorney,
Slinger decided to continue the extension of Hottenroth’s training
and exposure to available opportunities so that she could prove
her competency for a license as agreed.
10                                                  No. 03-2211

Development, Equal Rights Division (“Wisconsin DWD”), and
the Equal Employment Opportunity Commission (“EEOC”).
This first complaint alleged that Hottenroth had been sub-
jected to a hostile work environment and had been denied
training opportunities on the basis of her sex.12
  Beginning in February of 2001, Hottenroth’s behavior be-
came more erratic and insubordinate. The record establishes
that on the morning of February 12, Hottenroth entered the
administrative offices of the Village without permission and
began rummaging through documents lying on the desks of
various staff members, including that of the payroll clerk.
Hottenroth located an employee request form for time off
with her name on it and proceeded to inscribe upon it: “Stop
Lying about Me!” The form shows that Hottenroth had been
denied the time off due to the fact that her request had been
received January 17, 2001; a day after she had actually
taken off. Later that same day, Hottenroth complained of a
stomach ache and asked Lange if it was all right if she went
home. Lange told her she could, but later found out that on
that very day Hottenroth had walked off a job site after
refusing to work. When Lange was fully apprised of the
situation, and after talking with Hottenroth, she suspended
her from work for a period of three days and her access to
the Slinger Village Hall was restricted due to Hottenroth’s
inappropriate behavior.
  Subsequent to Hottenroth’s suspension (February 26 to
March 1, 2001), Lange requested a meeting with Hottenroth.
At that meeting, on March 1, 2001, the two discussed the
status of Hottenroth’s apprenticeship and the continuation
of her employment with Slinger. Lange informed Hottenroth



12
  It should be noted that this complaint was eventually settled by
the parties and is not included in the subject matter of this
appeal, but is mentioned to complete the factual background of the
case.
No. 03-2211                                                 11

that, despite her numerous good-faith attempts, she had been
unsuccessful in procuring additional work opportunities or
classroom training for her. Lange stated:
    I am totally out of luck as far as placing you in another
    municipality. I am totally out of luck at encouraging the
    [Slinger] board to do anything with you at this point.
    The-the Board-with you filing the-the thing or whatever,
    they have looked at it as a slap in the face. So, from our
    standpoint about getting you out and training you in
    whatever else, the only luck you will have is what
    presents itself in the Village.
Tr. of March 1, 2001 meeting between Hottenroth and
Lange, pp. 29-30. In addition, Lange told Hottenroth that if
she did not become a certified lineman by July 10, 2001, the
expiration date of her extended apprenticeship period, she
would be discharged as of that date. Lange went on to state
that, as of the present date (March 1, 2001), she was still
not comfortable recommending Hottenroth for her jour-
neyman’s card; however, she went on to explain that if
Hottenroth was able to obtain her certification from the
Bureau of Apprentice Standards (certification agency) she
would be retained as an employee.
  During the same meeting, Lange also discussed the possi-
bility of a new position being created for Hottenroth. Relevant
excerpts of the conversation were transcribed as follows:
    Hottenroth: But if I don’t get my card by July 10 of
                2001, I can’t work here because I don’t
                have a card. Right? That’s right? Yes?
    Lange:        Yes. (Inaudible) Un-unfortunately, what
                  I was going to—well, thinking of doing—
                  is—there was some talk of hiring new (in-
                  audible). . . . And I could have created—
                  possible created a position of laborer in
                  the Westwood Facility. You would be consi-
                  dered a laborer. But, there is no opportu-
12                                              No. 03-2211

                  nity now. They—the Personnel Committee
                  and the Board won’t listen to that. So,
                  there would have been a possibility to
                  claim you under a different classification.
     Hottenroth: If what? You said at one time there would
                 have been if what—what?
     Lange:       (Inaudible) If you—if you didn’t file— .
     Hottenroth: With the EEOC?
     Lange:       Yeah. Yeah. They’re not even going to con-
                  sider—and they don’t—technically, they
                  don’t have to. They don’t have to create a
                  position. The position was such that you
                  would get your license. So it’s possible
                  that you would get your license, but you’d
                  be able to bypass them at the apprentice-
                  ship school. And my (inaudible) the ap-
                  prenticeship school is to have you evalu-
                  ated. I wanted them to do that, you know,
                  in—in the first place. You know? And I
                  was looking for opportunities. I called the
                  apprenticeship school. I called the techni-
                  cal schools. I said, we’d pay to have you
                  evaluated, to find out where you were
                  (inaudible). . . .
Tr. of March 1, 2001 meeting between Hottenroth and
Lange, pp. 31-33. When questioned about this exchange,
Lange made it clear that she was not speaking on behalf of
Slinger’s Board because, in fact, she had never discussed
this matter with the Board.
   Four days after the meeting, on March 5, 2001, Hottenroth
filed a second action with the Wisconsin DWD, this time
basing her complaint on “sex discrimination/retaliation.”
Hottenroth Compl., DWD Case #2001100740; EEOC Case
No. 26GA10744. Attached to the complaint, are two exhi-
No. 03-2211                                                     13

bits. Id. Both are handwritten recitations, by Hottenroth, of
incidents during which she alleged that she had been
retaliated against for filing the first DWD/EEOC complaint
on October 19, 2000. Id. In the written description of the
first incident, Hottenroth outlines an alleged conversation
between Lange and herself where “[Lange] said a co-worker
is mad Because [sic] I filed with EEOC.” Id. In the second
exhibit, Hottenroth loosely describes pertinent parts of the
conversation Lange had with Hottenroth on March 1, 2001.13
Id. The DWD determined that “no probable cause existed”
to establish any discrimination had occurred. On July 17,
2001, the EEOC issued Hottenroth a “Notice of Right to
Sue” letter on the complaint.
  During the months of March, April and May of 2001
Lange continued in her attempt to provide Hottenroth with
further educational and training opportunities, but was again
unsuccessful. Lange and the utility attempted to schedule
Hottenroth on jobs which would help her gain proficiency in
the skills she needed to qualify for her journeyman’s card.
However, Hottenroth proved to be her own worst enemy in
that she would leave worksites before completing the re-
quired tasks or would absent herself from work altogether.
According to Slinger, as of April 7, 2001 “Hottenroth had
worked roughly 7 days since January 1st [2001] due to vaca-
tion time and unscheduled sick leave making it difficult to
schedule or expose her to additional [learning] opportunities.”
Letter from Lange to Robatowski, April 2, 2001. However,


13
  In a parenthetical at the top of the second exhibit, Hottenroth
states “since my filing I have been written up several times [sic]
suspended for 3 days on Feb. 26, 27 [sic] 28. And I have developed
a stomach condition . . . Mrs. Lange has said over and over I should
be fired but, she won’t she’ll give me one more chance.” DWD Case
#200100740. However, she failed to describe why she was
suspended, what gave her the stomach condition, or why Lange
said she should be fired.
14                                               No. 03-2211

the evidence in the record suggests that Lange and Slinger
had every intention of allowing Hottenroth to continue her
employment at least through the end of the extension period
(and perhaps longer if she gained her journeyman’s card).
  Nonetheless, despite the clear intention of Lange and her
superiors in Slinger’s administration (evinced by their state-
ments and course of conduct), to continue the extension of
the apprenticeship through July 10, 2001 as agreed, the situ-
ation came to a climax on May 23, 2001. That morning Lange
had scheduled a meeting with Hottenroth and Village
Administrator Gregory Knowles to discuss a number of the
problems Hottenroth was having, such as: causing damage
to a dump truck she was using; leaving a job site approxi-
mately a week earlier; and also refusing to perform an
assignment just two days earlier. An audio recording of the
meeting bears witness to the fact that about two minutes
into the discussion Hottenroth became extremely upset and
angry. Indeed, she became so agitated that she can be heard
on the taped recording screaming at Lange and Knowles at
the top of her lungs. During the tirade Hottenroth re-
peatedly accused Amsler and other co-workers of lying about
her and on numerous (12 or more) occasions and demanded
that Lange and/or Knowles terminate her on the spot. During
Lange and Knowles’ attempts to calm Hottenroth’s outbursts
and irrational behavior, their statements are repeatedly
drowned out by Hottenroth’s threats of litigation and re-
peated demands of “Fire Me! [screamed].” Id. at 8-10. After
approximately an hour of screaming from Hottenroth,
Knowles notes aloud that Hottenroth is not listening and
terminates the meeting citing prior obligations.
  Following the meeting, Hottenroth returned to the job site
she was assigned to that day. However, when a co-worker
stopped by to pick her up for lunch, she refused to leave the
site and told him that she was going to work through the
lunch hour. When Lange was notified of the situation she
No. 03-2211                                                15

went out to the job site and requested that Hottenroth leave.
When Hottenroth again refused, Lange suspended her for
the day for her insubordination and failure to follow instruc-
tions. When continued warnings from Lange to Hottenroth
that she needed to leave the job site immediately because
she had been suspended were ignored, Lange called the
Slinger police. Officer Dean Schmidt arrived on the scene
and, after talking with Lange, was advised that she (Lange)
was willing to give Hottenroth another chance to leave on her
own. However, Officer Schmidt was told that if Hottenroth
refused to leave the site on her own, he should remove her.
  As Schmidt approached Hottenroth, her obstinance con-
tinued. Lange again asked her, on two separate occasions,
to leave the job site and report to the Village Hall, but each
time Hottenroth refused and responded: “You need to fire
me.” Slinger Police Dept. Compl. No. 2001-00787-A (May 23,
2001). Because Hottenroth appeared “very agitated” and
was holding in her hand what appeared to Officer Schmidt
to be a box cutter knife, he called for back-up. However,
after further talking and coercion from Officer Schmidt,
Hottenroth placed her tools (including the box cutter) down
and began to gather her personal items. Hottenroth then
left the site in the back of Officer Schmidt’s squad car
without further incident. Id.
  Once back at City Hall, Lange told Hottenroth to gather
her belongings and leave for the day. Hottenroth again be-
came enraged stating “you need to fire me” and “I’m going
to sue . . . . I’m going to sue.” Id. Officer Schmidt then
escorted Hottenroth out of the building and observed as she
proceeded to throw a radio to the ground, pick it up and
then propel it in the direction of Officer Schmidt after he
requested that she hand it to him. Officer Schmidt next ob-
served her enter her truck and leave the parking lot.
  The following day, May 24, 2001, after reviewing the
details of the incident and the record of the previous day’s
16                                               No. 03-2211

meeting, Village Administrator Knowles met with Hottenroth.
During the meeting he advised her that she would be sus-
pended with pay through May 29, 2001. Knowles testified
that the decision to suspend Hottenroth was his alone. On
May 29, 2001, Knowles terminated Hottenroth and, in
support of his termination decision, cited a number of work
rule infractions from the Slinger Village Personnel Manual,
which are implemented under Article III, Section B of
Hottenroth’s collective bargaining agreement. Specifically,
Knowles states that Hottenroth violated provisions of her
contract which “may result in disciplinary action, up to and
including discharge” such as the following: “(a) Incompe-
tence or failure to perform duties; (e) Intentional, careless
or negligent damage to public or private property, during
the performance of your duties. Failure to report damage to
public or private property during the performance of duties;
(f) Offensive conduct or language toward the public, Village
officers, or employees while on duty; (g) Insubordination;
and (h) Violation of personnel policies, work rules, or safety
procedures.” Again, Knowles testified that he alone decided
to terminate Hottenroth while Lange had, on the other
hand, urged restraint.
  Hottenroth filed her third and final discrimination claim
with the DWD and the EEOC on June 13, 2001. DWD Compl.
No. 200101880. In that complaint, Hottenroth identifies the
basis of her complaint as “SEX (female) RETALIATION (filed
a complaint).” In an attachment to the complaint Hottenroth
outlines, in her own words, the events of May 23 and 24th
surrounding her termination, and includes a final para-
graph which reads:
     Mr. Amsler and Mr. Fitzgerald have violated work rules,
     and safety rules, [sic] where at several times offensive
     in conduct and language towards me, carelessness and
     negligence of property, failure to perform duties, as I
     brought to Mrs. Lange’s attention she has failed to dis-
     cipline or discharge them. I believe the Respondent has
No. 03-2211                                                 17

    treated me differently from them because of my sex and
    because of the previous discrimination complaints I
    filed.
Id. In the complaint, Hottenroth also recounts what she
characterizes as the “lies” and “horrible treatment” she suf-
fered through, as well as alleged misdeeds by her co-workers
that went unpunished. The DWD, after review, again found
that there was no probable case to suggest discrimination
had occurred and the EEOC again issued a right to sue
letter.
  The Wisconsin Bureau of Apprenticeship Standards held
a hearing on October 15, 16, and 23, 2001, pursuant to a
complaint Hottenroth filed in June of 2000, regarding the
extension of her apprenticeship indenture period and a coun-
ter-request by Slinger to cancel the agreement altogether. In
a written opinion issued April 5, 2002, Hearing Officer
Vidal Rodriguez concluded, in part, that “[t]he Village of
Slinger Municipal Electric Utility did not meet its burden of
demonstrating that Ms. Hottenroth failed to progress satis-
factorily with on the job work experience.” Hottenroth Brief,
Appendix Exh. D. at pg. 52. Hearing Officer Rodriguez then
denied Slinger’s request to cancel the indenture and ordered
that the agreement be fully enforced. Id. However, in a
letter dated April 5, 2002 the Bureau of Apprenticeship
Standards notified Hottenroth that Rodriguez refused her
requests to be certified as competent and thus refused to
issue her a journeyman’s card. The same letter informed
Hottenroth that she had been granted an independent eval-
uation, after the successful completion of which, she would
be given her certification. The record establishes that
Hottenroth never made an attempt to take advantage of this
offer and thus, to this day has not received her certification.
  Hottenroth responded to the Bureau of Apprenticeship
Standards’ decision refusing to certify her by instituting a
mandamus action on October 31, 2002 in the Dade County
18                                                 No. 03-2211

Wisconsin Circuit Court, seeking the issuance of her license.
On January 29, 2003, the Honorable David Flanagan granted
the Bureau of Apprenticeship Standards’ motion to quash
the writ.
  Hottenroth also filed two separate actions in the District
Court for the Eastern District of Wisconsin alleging various
Title VII and pendant state law contract claims. See
Hottenroth v. Village of Slinger, Case No. 01-C-1048;
Hottenroth v. Village of Slinger, Case No. 2-C-207. The dis-
trict court, Judge Randa presiding, consolidated the two ac-
tions alleging discrimination in her employment and retal-
iation, in violation of 42 U.S.C. § 2000e et seq.; as well as her
state law breach of contract claims. Slinger moved, in each
of the two consolidated cases, for summary judgment for
failure to state a claim upon which relief could be granted;
and Hottenroth cross-motioned for partial summary judg-
ment on her retaliation and breach of contract claims. The
district court, in a written opinion, denied Hottenroth’s mo-
tion. However, the court granted Slinger’s motion for sum-
mary judgment and dismissed Hottenroth’s Title VII claims
in both actions and declined to exercise pendent jurisdiction
over her state law claims. Affirmed.


                       II. ANALYSIS
  We review the district court’s grant of summary judgment
in favor of Slinger de novo. See Stark v. PPM America, Inc.,
354 F.3d 666, 670 (7th Cir. 2004). In order to determine
whether summary judgment is proper at this stage in the
proceedings we view the record in the light most favorable
to the non-moving party, Hottenroth. See Dunn v. Nordstrom,
Inc., 260 F.3d 778, 783 (7th Cir. 2001). Summary judgment
is proper only “if the pleadings, depositions, answers to in-
terrogatories, and admissions on file, together with the af-
fidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to a
judgment as a matter of law.” FED. R. CIV. P. 56(c). A fact
No. 03-2211                                                19

presents a “genuine issue” if it is “one on which a reasonable
factfinder could find for the nonmoving party.” Patel v.
Allstate Ins. Co., 105 F.3d 365, 370 (7th Cir. 1997). An issue
of fact is “material” if it is outcome determinative. Id. How-
ever, “bare allegations not supported by specific facts are not
sufficient in opposing a motion for summary judgment.”
Hildebrandt v. Ill. Dept. of Natural Res.s, 347 F.3d 1014,
1036 (7th Cir. 2003). In addition, there can be no “genuine
issue as to any material fact” when a party “fails to make a
showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will
bear the burden of proof at trial.” Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1996). This is because “a complete failure
of proof concerning an essential element of the nonmoving
party’s case necessarily renders all other facts immaterial.”
Id. at 323.


A. Hottenroth’s Retaliation Claim
  Within the meaning of Title VII, “unlawful retaliation
occurs when an employer takes an adverse employment ac-
tion against an employee.” Rogers v. City of Chicago, 320
F.3d 748, 753 (7th Cir. 2003); see 42 U.S.C. § 2000e-3.
Hottenroth claims that Slinger took three separate adverse
actions against her in retaliation for her multiple filings
with the Wisconsin DWD and the EEOC. In particular, she
claims that the refusal to “sign off” on her apprenticeship
card, failure to provide the necessary training opportunities
and her termination all constituted adverse actions within
the meaning of Title VII. The district court disagreed and
concluded that, as a matter of law, Hottenroth had failed to
establish that she had been subject to an “adverse em-
ployment action.” Specifically, the trial judge concluded
from the record that Lange was not a decision-maker in this
factual situation and therefore, any discriminatory state-
ments allegedly made by Lange were not relevant to
20                                               No. 03-2211

Hottenroth’s claim. In addition, the district court found that
Lange’s refusal to “sign off” on Hottenroth’s journeyman’s
card was well within her discretion and thus could not
constitute an adverse employment action. Finally, the trial
court found that Lange’s failure to create a new position for
Hottenroth was not actionable because Hottenroth was not
entitled to a have a new position created and the decision to
create a new position was not Lange’s to make, but was
solely that of the Slinger Board. For diminutively different
reasons, we agree.
  In resisting summary judgment under Title VII, a plaintiff
has two available methods of proving retaliation: the “direct”
and “indirect method.” Rogers, 320 F.3d at 753. Under the
direct method a plaintiff must provide “direct evidence (evi-
dence that establishes without resort to inferences from
circumstantial evidence) that he [or she] engaged in pro-
tected activity (filing a charge of discrimination) and as a
result suffered the adverse employment action of which he
complains. If the evidence is uncontradicted, the plaintiff is
entitled to summary judgment.” Stone v. City of Indianapolis
Pub. Util. Div., 281 F.3d 640, 644 (7th Cir. 2002). In a claim
involving allegations of retaliation, the direct method essen-
tially requires direct evidence “that, if believed by the trier
of fact would prove [discrimination] ‘without reliance on
inference or presumption.” Rogers, 320 F.3d at 753 (citing
Walker v. Glickman, 241 F.3d 884, 888 (7th Cir. 2001)). Said
differently, direct evidence “essentially requires an admis-
sion by the decision-maker that his actions were based on
the prohibited amicus.” Radue v. Kimberly-Clark Corp., 219
F.3d 612, 616 (7th Cir. 2000). However, it should not be
surprising that in today’s workplace environment such
admissions are rarely, if ever, made or encountered. See id.
Therefore, under the direct method we now also allow cir-
cumstantial evidence to be introduced which would allow “a
jury to infer intentional discrimination by the decision-
maker.” Rogers, 320 F.3d at 753.
No. 03-2211                                                    21

   Alternatively, under the indirect method, a plaintiff must
first demonstrate that subsequent to the filing of a discrim-
ination complaint, “[s]he, and not any similarly situated em-
ployee who did not file a charge, was subjected to an ad-
verse employment action even though [s]he was performing
[her] job in a satisfactory manner.” Stone, 281 F.3d at 644.
If such a prima facia case of discrimination is established,
the defendant bears the burden of establishing “unrebutted
evidence of a noninvidious reason for the adverse action.”
Id. This rule was developed to clarify the traditional burden-
shifting framework of McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), and eliminates the need for a plaintiff
to show a “causal-link” between a protected activity and an
adverse employment action.14 Rogers, 320 F.3d at 755.
   However, whether a plaintiff proceeds under the direct or
indirect method, evidence establishing that an adverse
employment action has actually taken place is an essential
element of the claim. Id. at 753-55. Some examples of an ad-
verse employment action include “termination of employ-
ment, a demotion evidenced by a decrease in wage or salary,
a less distinguished title, a material loss of benefits, signi-
ficantly diminished material responsibilities, or other indices
that might be unique to a particular situation.” Crady v.
Liberty Nat’l Bank & Trust Co., 993 F.2d 132, 136 (7th Cir.
1993). Although, “conditions of employment that are designed
to harass and humiliate employees because of their [sex] are
actionable employment actions,” Stockett v. Muncie Ind.
Transit Sys., 221 F.3d 997, 1001 (7th Cir. 2000), “not every-


14
  Hottenroth incorrectly identifies the elements necessary for
proving, via the indirect method, retaliation under Title VII. In-
stead of utilizing the friendlier rule under Stone, Hottenroth at-
tempts to proceed under the earlier “causal-link” framework
embodied in this circuit’s earlier Title VII decisions. Stone, 281
F.3d at 644.
22                                               No. 03-2211

thing that makes an employee unhappy is an actionable ad-
verse action.” Smart v. Ball State Univ., 89 F.3d 437, 441
(7th Cir. 1996).
  As a threshold matter, the district court failed to find any
adverse action under Title VII. Hottenroth claims she was
subject to, and has shown sufficient evidence of, three
separate retaliatory actions and thus, this court should re-
verse. On appeal Hottenroth specifically claims Slinger took
the following adverse employment actions in reaction to her
discrimination claims: (a) refusal to “sign off” on her journ-
eyman’s card; (b) her termination; and (c) failure to provide
her with adequate training. We disagree.


1. Refusal to Recommend Hottenroth be Given a
   Journeyman’s Card
  Hottenroth claims that Lange’s refusal to recommend that
she be certified as a journeyman is an adverse employment
action within the meaning of Title VII because Lange’s
refusal was predicated on a retaliatory motive based on
Hottenroth’s October 2000 sex discrimination complaint with
the EEOC and Wisconsin DWD. The district court disagreed
and found no adverse action because: (a) the ultimate deci-
sion to certify Hottenroth was not Lange’s to make, but was
that of the Wisconsin DWD, Bureau of Apprentice Stan-
dards; and (b) because whether to recommend Hottenroth
or not was squarely within Lange’s discretion. We agree,
but for slightly different reasons.
   First, one element of a prima facia retaliatory discrimina-
tion case in this circuit is that (in order to survive summary
judgment) the plaintiff must demonstrate, through some
affirmative evidence, that “after lodging a complaint about
discrimination . . . [the employee] was subjected to an
adverse employment action.” Stone, 281 F.3d at 642. It is
not disputed that Hottenroth filed her first sex discrimina-
tion lawsuit on October 19, 2000. However, Lange initially
No. 03-2211                                                 23

informed Hottenroth of her intention not to recommend
Hottenroth for certification in July of 2000, three months
prior to the filing of the complaint. In order for Lange to dis-
criminate against Hottenroth on the basis of the October 19
complaint, she would have had to have been in possession
of extrasensory powers of perception. In addition, even after
the complaints were filed, Lange at no time suggested or
inferred that she would never recommend Hottenroth for
certification. Instead, Lange urged and even offered to help
Hottenroth seek an outside evaluation to prove she was
competent. Indeed, Lange went out of her way to assist
Hottenroth by contacting other municipalities, schools, and
other agencies to attempt to procure additional training,
i.e., learning experiences, in order that Hottenroth might
gain proficiency in ascending and descending electric poles
while working with live electricity. In fact, Lange went above
and beyond her responsibility to Hottenroth by purchasing
an electric pole from another municipality so that Hottenroth
might practice and become proficient.
  Also, it is well established that unfulfilled threats that
result in no material harm cannot be considered an adverse
employment action under Title VII. See Ajayi v. Aramark
Bus. Serv.s, Inc., 336 F.3d 520, 531 (7th Cir. 2003) (citing
Traylor v. Brown, 295 F.3d 783, 788 (7th Cir. 2002)).
Hottenroth has failed to present any evidence that might
allow a reasonable person to infer that Lange unequivocally
refused to recommend Hottenroth be certified, much less
that such a decision was motivated by a discriminatory or
retaliatory amicus. As referred to above, up until the final
days of Hottenroth’s employment (when she acted in an er-
ratic and out-of-control manner), Lange’s recorded conversa-
tions with Hottenroth and transcripts thereof establish the
fact that Lange continued to attempt to assist Hottenroth in
any way she could. Indeed, Lange went far beyond the call
of duty and told Hottenroth that she would assist her in
being evaluated by a third party (i.e., outside Slinger) to
determine whether she was competent to receive her license.
24                                                No. 03-2211

In the end, however, Lange never had an opportunity to
make a final decision about Hottenroth’s competency because
Hottenroth was terminated by the Village Administrator
Gregory Knowles, for violations of the Slinger personal man-
ual as well as breaches of Hottenroth’s collective bargaining
agreement, before the end of her extended indenture period.
See infra p. 15-16.
   Finally, we agree with the trial judge’s holding that Lange’s
refusal to recommend Hottenroth for certification as a jour-
neyman-lineman, based on a belief that Hottenroth was not
qualified due to her poor job performance and out-of-control
behavior, was properly within Lange’s discretion, and thus
did not constitute an adverse employment action. As the
trial court pointed out, we have repeatedly held that “even
the denial of a monetary perk, such as a bonus or reim-
bursement of certain expenses, does not constitute an
adverse employment action if it is wholly within the em-
ployer’s discretion to grant or deny and is not a component
of the employee’s salary.” Tyler v. Ispat Inland, Inc., 245
F.3d 969, 972 (7th Cir. 2001) (citing Rabinovitz v. Pena, 89
F.3d 482, 488-489 (7th Cir. 1996) and Fyfe v. City of Fort
Wayne, Ind., 241 F.3d 597, 602-03 (7th Cir. 2001)). Lange’s
refusal to make a recommendation was clearly within her dis-
cretion as Hottenroth’s supervisor. Indeed, Lange would
have been derelict in her duty to serve the best interests
and protect the safety of Hottenroth and Slinger’s employees,
as well as the general population of the Village of Slinger,
if she had recommended that an unqualified candidate such
as Hottenroth receive a journeyman’s card. Also, the deci-
sion not to recommend Hottenroth did not effect her salary
and cannot be considered an entitlement. This is because
Hottenroth never had an entitlement to her journeyman’s
card, let alone a positive recommendation from Lange.
Tyler, 245 F.3d at 973. Instead, Hottenroth was required to
demonstrate proficiency in the required areas, as mandated
by Chapter 106 of the Wisconsin Statutes, in order to
No. 03-2211                                                     25

become certified by the State of Wisconsin as a journeyman-
lineman, which she failed to do. See Wis. Stat. § 106.01 et.
seq. Based upon this record we refuse to conclude that the
denial of a completely discretionary, merit-based recom-
mendation constitutes an adverse employment action. In the
end, it appears that Hottenroth was nothing more than a
troubled, malcontent employee who took out her frustra-
tions over her lack of ability, confidence or talent on her
employer, the Village of Slinger, by filing three separate
discrimination complaints (as well as this lawsuit). In addi-
tion, the evidence makes clear that Lange’s decision not to
recommend Hottenroth for a journeyman’s card, in addition to
being well within her discretion, was not only predicated on
Hottenroth’s personal safety, but was also based on a
concern for the safety, welfare and protection of the public
at large.


2. Hottenroth’s Termination
  Hottenroth next claims that because the Village allegedly
retaliated against her for filing a discrimination claim, which
she alleges prevented her from gaining her journeyman’s
certification, she was terminated and therefore subjected to
“the most adverse an employment action [that] [sic] can be
in the context of a discrimination case.” (App. Br. at 27). In
the alternative, Hottenroth argues that her ultimate ter-
mination was the result of the Lange’s retaliatory refusal to
create a new position for her. The district court found that,
because Village Administrator Knowles was the decision-
maker who decided to discharge Hottenroth and because
Lange was not involved in the final decision; Hoettenroth’s
termination did not constitute an adverse employment
action in this context.15 In addition, the trial judge found


15
  Judge Randa stated: “Hottenroth argues that her discharge was
retaliatory. Hottenroth cites the conversation she had with Lange
                                                     (continued...)
26                                                   No. 03-2211

that Hottenroth was not entitled to have a new position
created for her because it was up to Slinger’s Board, the
entity vested with the authority to create such a position, to
make any employment decision of this kind or nature. Thus,
any alleged discriminatory statements made by Lange were
irrelevant. We agree with the district court’s decision, but
for slightly different reasons.
  Because we hold that Lange’s failure to recommend that
Hottenroth receive her journeyman’s card based on her lack
of proficiency and/or competency in the required areas was
not an adverse employment action within the meaning of
Title VII, any claim that Hottenroth was terminated due to
her lack of certification, cannot, by extension, be considered an
adverse action either.16 In addition, the evidence pre-


15
   (...continued)
in March of 2001, during which Lange speculated that she could
not ‘sell’ a new position for her to the Village Board in the event
she [Hottenroth] did not receive her journeyman-lineman card
because the Board would likely react negatively to her EEOC
filing . . . [I]t is undisputed that Knowles was the decisionmaker
responsible for firing Hottenroth, not Lange. Such comments made
by those outside the decisionmaking chain are not relevant for
purposes of a valid discrimination claim.” Hottenroth v. Slinger,
Nos. 01-CV-1048 and 02-CV-207 (March 31, 2003).
16
  Because we find that Hottenroth’s termination, in this context,
was not an adverse action, we need not consider the other ele-
ments of the direct or indirect method of proving retaliation. See
Stone, 281 F.3d at 644. The district court decided that Village
Administrator Knowles, as decisionmaker, could not have retali-
ated against Hottenroth. Under the direct method Hottenroth
must produce direct evidence that the “decisionmaker has acted
for a prohibited reason,” which Hottenroth has not. Rogers, 320
F.3d at 754. In her brief Hottenroth blames Lange and, through
statements related by Lange, the Slinger Board for retaliation,
but she offers no evidence (either direct or indirect) that Village
                                                     (continued...)
No. 03-2211                                                   27

sented establishes that Lange made a more than valiant
effort to train and keep Hottenroth employed until the very
day that Village Administrator Knowles terminated her for
insubordination. On numerous occasions Lange advised and
encouraged Hottenroth by stating that if she were to gain
her journeyman’s card she would be able to continue in her
employment with Slinger. Most importantly, Knowles (not
Lange’s) decision to terminate Hottenroth was based on a
pattern of insubordination, absences, attitude, and not
because she failed to receive her certification. Hottenroth
herself testified that she was not terminated for her lack of
a journeyman’s card, but because she refused to follow
orders and had a bad attitude towards her superiors.17


16
  (...continued)
Administrator Knowles acted in a discriminatory manner. Indeed,
even under the indirect method, which requires a showing of pre-
text after a prima facia case has been estblished, there is ample
evidence in the record to establish that Knowles had numerous
“noninvidious” reasons and good cause to terminate Hottenroth.
See id. at 755. Thus, assuming arguendo that we were to find
Hottenroth’s termination to be an adverse action, summary judg-
ment would still have been proper. Id.
17
 When questioned about the reason why she was terminated,
Hottenroth responded as follows:
     Q:   Do you know the reasons why you were terminated?
     A:   Because I worked through lunch.
     Q:   I’m sorry?
     A:   Because I worked through lunch.
     Q:   So you were terminated because you worked through
          lunch?
     A:   An [sic] didn’t obey the command to go home, so I was
          suspended.
     Q:   Are you aware of any other reason why you were
          terminated?
                                             (continued...)
28                                                     No. 03-2211

Therefore, in this context, Hottenroth’s termination was not
an adverse employment action, but was based on good
cause. See Newbold v. Wisconsin State Pub. Defender, 310
F.3d 1013, 1017 (7th Cir. 2002).
  However, even if we were to hold that Hottenroth’s ter-
mination was an adverse employment action in this context,
Slinger would still be entitled to summary judgment
because Hottenroth has not established even an attenuated
link between any alleged retaliation or discrimination and
her termination. See Gorence v. Eagle Food Ctrs., Inc., 242
F.3d 759, 762 (7th Cir. 2001); see also Markel v. Bd. of
Regents of the Univ. Of Wis. Sys., 276 F.3d 906, 910 (7th
Cir. 2002).


3. Slinger’s Failure to Create A New Position
  Also, the failure of the Slinger Board to create a new posi-
tion for Hottenroth cannot, as a matter of law, be con-
sidered an adverse action. As mentioned above unfulfilled
threats (such as Lange’s presumption that the board would
not look favorably on Hottenroth having filed an EEOC com-


17
     (...continued)
        A:     Because I got angry maybe at the meeting.
       Q:    Are you aware of any other reason why you were
             terminated?
       A:    Things that they said about me possibly.
       Q:    What things that they said about you?
       A:    They said I wasn’t working, they said that I wrecked the
             springs and seals on the dump truck, they said that I
             swore, that I refused to do jobs.
       Q:    Do you know of any other reasons you were terminated?
       A:    No.
Hottenroth Dep. at 133-34.
No. 03-2211                                                29

plaint) resulting in no material harm falls far short of con-
stituting an adverse employment action. See Ajayi, 336 F.3d
at 531. Hottenroth claims that statements made by Lange
suggest that the Slinger Board was not going to create a
new position for her because they were angry with her for
filing a discrimination complaint. Among other things, Lange
stated that, because Hottenroth had “gone against her em-
ployer,” she would have a hard time getting them to go
along with the suggestion that they create a new position
for Hottenroth. Although her comments may not have been
an exercise of the best judgment when considering she was
dealing with an insubordinate, malcontent and belligerent
employee, Lange testified that she had not, at any time, dis-
cussed the creation of a new position with the Slinger Board
and there is absolutely no evidence in the record to otherwise
suggest that the Slinger Board was ever approached with such
a proposal. Thus, Lange’s perception that the Board would be
adverse to such a suggestion was just that, her perception.
The Slinger Board never had such a proposal before it and
thus, had no opportunity to even consider it, much less take
a prohibited adverse action against Hottenroth.
  It should be emphasized once again that an adverse em-
ployment action does not include an employer’s refusal to
grant an employee a discretionary benefit to which she is
not automatically entitled, see Rabinovitz v. Pena, 89 F.3d
482, 488-89 (7th Cir. 1996), and Hottenroth has failed to
offer any evidence to prove beyond a preponderance of the
evidence or even to suggest that she was ever entitled to
have a new position created for her. In addition, because
Lange was never vested with the authority to create a new
position for Hottenroth, her failure to do so (even, assuming
arguendo that Hottenroth was entitled) could not be
considered an adverse employment action because the Village
Board only, and not Lange, was the ultimate decision-maker.
See Rogers, 320 F.3d at 754 (in order for there to be a cog-
30                                                 No. 03-2211

nizable adverse employment action evidence must be pre-
sented that suggests the “decisionmaker has acted for a
prohibited reason”).
  It remains undisputed that, at no point, was Hottenroth
entitled to a new position with the Village of Slinger. See
Tyler, 245 F.3d at 973. Hottenroth may have been disap-
pointed when she was informed that Lange was not going to
urge the Board to create a new job for her, but “not every-
thing that makes an employee unhappy is an actionable
adverse action.” Smart, 89 F.3d at 441.


4. Failure to Adequately Train Hottenroth
   Finally, Hottenroth claims Slinger inappropriately retali-
ated against her, based on the filing of her EEOC discrimina-
tion complaint, by failing to adequately train her. Specifically,
Hottenroth claims Lange retaliated against her because she
“failed completely to find any kind of training and work
experience opportunities for Hottenroth.” Even if we were to
assume that this argument was supported by any evidence
in the record, the district court was never presented with
this argument in the context of her Title VII action and,
thus, we hold this claim is not properly before us and has
been waived on appeal. See United States v. Shorty, 159
F.3d 312, 313 (7th Cir. 1998) (“failure to raise an issue
before the district court results in waiver of that issue on
appeal”).
  However, assuming arguendo that the issue has not been
waived, Hottenroth has failed to establish that the denial of
training opportunities to her constituted an adverse em-
ployment action or that she was denied adequate training
at all. Evidence supplied to the trial court suggests that
after the extension of Hottenroth’s apprenticeship period
(and the filing of the complaints) Lange repeatedly attempted,
in good faith, to secure additional work and educational
opportunities in the surrounding area, for Hottenroth to
No. 03-2211                                                       31

gain competency and confidence. This is evinced by the fact
that Lange went so far as to specifically purchase and have
an electric pole installed for climbing and descending prac-
tice in the rear of the Slinger Village Hall and, in addition,
contacted a number of schools and municipalities on
Hottenroth’s behalf. In addition, Hottenroth has failed to
offer any evidence whatsoever to refute contrary evidence es-
tablishing that Lange attempted to place Hottenroth (at least
temporarily) with over 30 different municipalities and called
on a number of educational facilities, to no avail.18 Indeed,
even the City of Cedarburg, Wisconsin (which had previously
granted Hottenroth the opportunity to train with them) re-
fused to employ her a second time for reasons which were
made quite clear by her former supervisor in Cedarburg,
Steve Bell, i.e., that Hottenroth failed to perform at an ac-
ceptable level of proficiency. Therefore, failure on the part
of Lange to do almost the impossible and find additional
training opportunities for Hottenroth, despite a good-faith


18
  Hottenroth cites only the following statement by Lange to sup-
port her inadequate training argument:
     I am totally out of luck as far as placing you in another mu-
     nicipality. I am totally out of luck at encouraging the [Slinger]
     board to do anything with you at this point. The—the Board—
     with you filing the—the thing or whatever, they have looked
     at it as a slap in the face. So, from our standpoint about
     getting you out and training you in whatever else, the only
     luck you will have is what presents itself in the Village.
Transcript of March 1, 2001 meeting between Hottenroth and
Lange 29-30. However, this statement would suggest the Board,
as the training decisionmaker, was taking an adverse action against
Hottenroth, something she does not allege. Nonetheless, as men-
tioned above Lange was not speaking on behalf of the Board; she
made it clear that she was merely relating her own personal per-
ception of the situation. Indeed, there is no evidence that Lange
ever gave up looking for additional training opportunities for
Hottenroth.
32                                                No. 03-2211

effort to do so, falls far short of constituting an adverse
employment action. In this respect, Hottenroth has failed to
demonstrate even an “inference of discrimination.” Patel, 105
F.3d at 371. In essence, Lange went above and beyond what
was required of her in attempting to help Hottenroth
successfully complete her training and gain her journey-
man’s card.
  Because Hottenroth has failed to demonstrate that any
adverse employment action has been taken against her, we
agree with the district court’s decision granting the defendant-
appellee Slinger’s motion for summary judgment on her
Title VII retaliation claim.


B. Hottenroth’s Hostile Environment Claim
  Next, Hottenroth claims the district court erred in holding
that her hostile environment claims were barred for failure to
exhaust administrative remedies. Hottenroth claims that
the facts and circumstances described in her second and
third complaints such as; “a confrontation . . . with a co-
worker, the unassignment of [Hottenroth’s] apprenticeship,
the fear [she] had of a [sic] co-worker, and name calling by
another, . . . the lack of training, the denial of plaintiff’s
apprenticeship card, as well as the suspension issued to
[Hottenroth] in February of 2002,” suggest her intention to
make out a hostile environment claim. Hottenroth claims
the district court impermissibly and inappropriately “stepped
into her shoes,” when determining whether her complaints
were sufficient to serve as the basis for a hostile work en-
vironment claim. We disagree.
  Under Title VII, in order for a claimant to establish a
prima facia case alleging a hostile work environment,
Hottenroth must first demonstrate that she was harassed,
because of her sex, by a co-worker or supervisor. See Hilt-
Dyson v. City of Chicago, 282 F.3d 456, 462 (7th Cir. 2002).
Also, the alleged harassment must be “so severe or perva-
No. 03-2211                                                 33

sive as to alter the conditions of employment and create an
abusive working environment.” Faragher v. City of Boca
Raton, 524 U.S. 775, 786 (1998). In Faragher, the Supreme
Court described a hostile workplace as “both objectively and
subjectively offensive, one that a reasonable person would
find hostile or abusive, and one that the victim in fact did
perceive to be so.” Id. at 787. Factors considered include the
“frequency of the discriminatory conduct; its severity; whether
it is physically threatening or humiliating, or a mere offen-
sive utterance; and whether it unreasonably interferes with
an employees’ work performance.” Id. at 787-88. However,
we do not consider these factors in a vacuum; “rather, an
employee’s claim must be evaluated in light of the social
context in which events occurred.” Hilt-Dyson, 282 F.3d at
463.
  A condition precedent to bringing a Title VII hostile work
environment is that the employee must have “afford[ed] the
EEOC and the employer an opportunity to settle the dispute
through conference, conciliation, and persuasion.” Cheek v.
Western & Southern Life Ins. Co., 31 F.3d 497, 500 (7th Cir.
1994). To allow plaintiffs to bypass the EEOC and head
straight for the courts would indeed frustrate Congress’
clear and unambiguous purpose in creating the agency and
deprive employers of their right to notice. See id. However,
because EEOC complaints are most often compiled without
the assistance of counsel, we afford plaintiffs considerable
leeway and ask only whether a claim set forth in the com-
plaint is “like or reasonably related to the allegations of the
charge and growing out of such allegations.” Id. (citing
Jenkins v. Blue Cross Mut. Hosp. Ins., Inc., 538 F.2d 164,
167 (7th Cir. 1976) (en banc)).
  Even considering this minimal burden, the facts and
allegations set forth in Hottenroth’s final two EEOC filings
do not rise to the level of cognizable hostile workplace claims.
In her second complaint, dated March 1, 2001, Hottenroth
claims that she was yelled at, that she was upset by her co-
34                                                No. 03-2211

workers and Lange, and that she felt threatened on three
separate occasions. However, these allegations fall far short
of describing an environment that is so “severe or pervasive
as to create an abuse working environment.” Faragher, 524
U.S. at 786.
  Hottenroth’s third and final complaint suffers from simi-
lar shortcomings. Pages one through three of the appendix
to Hottenroth’s June 13, 2001 DWD complaint recounts the
events of May 23, 2001 to May 29, 2001, such as her meet-
ing with Knowles and Lange on May 23, her refusal to leave
the job site later that day and her termination on May 29.
See infra pp. 14-16. These recitations have no bearing what-
soever on a hostile work environment claim. However, in
the final paragraph, Hottenroth states:
     Mr. Amsler and Mr. Fitzgerald have violated work rules,
     and safety rules, where [sic] at several times offensive
     in conduct and language towards me, carelessness and
     negligence of property, failure to perform duties, as I
     brought to Mrs. Lange’s attention she has failed to dis-
     cipline or discharge them. I believe the Respondent has
     treated me differently from them because of my sex and
     because of the previous discrimination complaints I filed.
DWD Compl. No. 200101880. Such vague and unsupported
statements clearly fall far short of establishing a claim of a
hostile work environment. In her complaints, Hottenroth
alleges no specific evidence of anything which could reason-
ably be considered either objectively or subjectively hostile.
See Faragher, 524 U.S. at 787. If this court were to hold
otherwise, any complainant, who at any time filed any man-
ner of claim with the EEOC, could collaterally attack an
adverse ruling on hostile work environment grounds. See
Cheek, 31 F.3d at 500 (“[A]llowing a complaint to encompass
allegations outside the ambit of the predicate EEOC charge
would frustrate the EEOC’s investigatory and conciliatory
role, as well as deprive the charged party of notice of the
No. 03-2211                                                  35

charge”). Thus, because Hottenroth has failed to exhaust her
administrative remedies as to her hostile work environment
charge and because she has not otherwise established a
cognizable hostile work environment claim, we affirm the
decision of the district court granting summary judgment
and dismissing this claim.


C. Hottenroth’s Assertion that Material Facts are in
   Dispute
  Hottenroth claims the district judge reached factual con-
clusions that were not in the record or in dispute. Specifically,
Hottenroth claims that evidence regarding Amsler’s manner
of speaking (according to Hottenroth he spoke with a drawl)
was misrepresented and that facts regarding Hottenroth’s
two week assignment in Cedarburg were misconstrued by the
trial judge. Hottenroth also claimed that facts surrounding
Lange’s March 1, 2001 meeting with Hottenroth, where Lange
allegedly made retaliatory statements, were in dispute.
  First, we reiterate the fact that we review the grant of a
motion for summary judgment under Title VII de novo. See
Stark, 354 F.3d at 670. Under such a standard we are free
to draw our own conclusions of law and fact from the record
before us. See Beischel v. Stone Bank School Dist., 362 F.3d
430, 434 (7th Cir. 2004). Thus, any allegation that the trial
judge misconstrued or misrepresented facts in his opinion is
misplaced because, pursuant to the de novo standard of
review we apply to a decision granting summary judgment
by a trial court, we are free to substitute our own judgment
for that of the district court.
  In addition, viewing the record, including the meeting be-
tween Hottenroth and Lange on March 1, 2001, in the light
most favorable to Hottenroth, she has failed to establish
that any adverse action was taken against her in retaliation
for her filing a complaint with the EEOC. See Dunn, Inc., 260
F.3d at 783. As we noted above, there can be no “genuine
issue as to any material fact” when a party fails to make a
36                                               No. 03-2211

showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will
bear the burden of proof at trial.” Celotex Corp., 477 U.S. at
322. Therefore, Hottenroth’s final assignment of error must
also fail as a matter of law.


                   III. CONCLUSION
  For the reason set forth herein the judgment of the
district court is
                                                   AFFIRMED
A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-28-04